Order entered April 23, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-12-00913-CR

                                 ANTHONY BEANS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                            Trial Court Cause No. f11-72079-y

                                             ORDER
       On March 29, 2013, this Court ordered court reporter Sharon Hazlewood to file a

supplemental record containing the jury verdict and punishment proceedings within fifteen days.

To date, Ms. Hazlewood has neither filed the supplemental record nor communicated with the

Court regarding the status of the record. However, appellant cites to the record in his brief, so it

appears the record has been prepared.

       Accordingly, we ORDER court reporter Sharon Hazlewood to file, within TEN DAYS

of the date of this order, a supplemental record containing the jury verdict and punishment

proceedings. No further extensions will be granted. If Ms. Hazlewood does not file the

supplemental record within the time specified, we will order that she not sit as a court reporter

until she files the supplemental record in this case.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Michael Snipes, Presiding Judge, Criminal District Court No. 7; Sharon Hazlewood,

official court reporter, Criminal District Court No. 7; and to counsel for all parties.



                                                       /s/     DAVID EVANS
                                                               JUSTICE